Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Claims 3-5, 10, 14-18, 20-21, 24, 26, 29, 31, 33-36, 38-40, 43-60, 63, 66, 68-69, 72-75, 77-82 and 84-88 have been cancelled, claims  1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 64, 70-71, 76 and 83 have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendment filed December 16, 2020.  One Information Disclosure Statement (1 IDS) filed December 16, 2020 has been received with all cited references, annotated, and made of record.  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1 are rejected under 35 U.S.C. §101 because the claimed compounds lack a demonstrated utility or operable utility.  
Claim 1 is rejected under 35 U.S.C. §101 because the claimed compounds wherein variable R14 includes an alpha halogen are probably not isolable due to extreme reactivity ,and therefore have been found to lack a demonstrated utility or operable utility.  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for a small number of examples wherein DOT1L is effectively disabled, does not reasonably provide enablement for the treatment of cancers generally or for the specific treatments of  the neoplastic diseases listed in claims 70, 71 and 76 or for the compounds noted below and above to be extremely reactive and or unstable.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The excessive reliance on functional terminology in the claims has rendered the scope of claimed subject matter excessively broad in view of the scope of enabled subject matter.  
B.  The nature of the claimed subject matter: The instant claims are directed to compounds alleged to effectively interfere with the activity of DOT1L and thereby effectively treat the neoplastic diseases listed in claims 70, 71 and 76.  
C.  The state of the prior art:  The instant prior art of record of record has yielded two references which appear to read o the instant claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make compounds of the kinds disclosed in claim 1 and how to test same for medicinal activity.  
E.  The level of predictability in the art:  In view of the very limited disclosure of relevant prior art suggests that the instant subject matter area is unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided a number of synthetic examples a small number of tests suggesting some medicinal activity.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are objected to because of the following informalities: 
In claims 62 and 64, the commas and the terms “or” and “and” that are necessary to separate chemical structures are not uniformly applied.  
Appropriate correction is required.  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 3, the terms “solvate,” ”hydrate,” and “stereoisomer” are each directed to subject matter not adequately defined as to intended metes and bounds within the claim, rendering the claim indefinite.   See also claims 2, 62, 64, 65, 67, 70 and 83 wherein the same issues reoccur.  
In claim 1 at line 13, the term “halogen” at the alpha carbon of moiety R14, defines “alpha halo-amines,” a class of compounds notoriously well known in the art as extremely reactive and therefore, if generated, likely to produce a unusable mixture of products of spontaneous internal self-reaction.  Deletion if the noted term is respectfully requested.  
In claim 1 at lines 16, 17, 19 and 20 and 49, the terms “heterocyclic” and “heteroaryl” are not defined in the claim, and have not specified the number and identities of the heteroatoms, rings, and the locations heteroatoms.  See also claim 22 wherein the same issue reoccurs.  
In claim 1 at lines 5-8, 10, 12, 13, 22, 23 and 24(2x), the term “optionally substituted” is provided but the metes and bounds thereof have not been defined in the claim.  See also claim 23 and 30 wherein the same issue reoccurs.  
In claim 1 at lines 26, 30 and 34, the term “one or more” has an upper limit of infinity and also generates chemical structures wherein multiple peroxide moieties and polyamine moieties are encompassed, species not known in the art beyond three atom species (ozone and  azide).  Appropriate amendment is respectfully requested.   
In claim 1 at lines 28, 32 and 36, the term “cyclic moiety” is generic to a vast array of alternatives none of which have been defined in the claim.  
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-57 of U. S. Patent Application 17/421,285 (cited in Search Notes).   Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 of this application conflict with claims 1-57 of U. S. Patent Application 17/421,285.  37 CFR §1.78(b) provides that where two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications (emphasis added).  See MPEP §822.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Yi et al (PTO-1449 #1; NPL ref.#1).  
Applicant is referred to pages 668, 671, and 672 wherein the chemical structures provides and the explanation of activity at page 672 have anticipated the instant claimed subject matter. 
Claims 1-2, 6-9, 11-13, 19, 22-23, 25, 27-28, 30, 32, 37, 41-42, 61-62, 64-65, 67, 70-71, 76 and 83 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Bradner et al.. ‘311. (PTO-1449 #1; For. Pat. Ref. #1; WO 2015/017311).    
Applicant is referred to the ‘311 reference at page 23 and 25 and the associated explanatory text which have anticipated the instant claimed subject matter.   
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
12/30/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600